NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAIME DUENAS-HERNANDEZ,                         No.    18-70906

                Petitioner,                     Agency No. A087-991-568

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Jaime Duenas-Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Garcia v. Holder,

621 F.3d 906, 912-13 (9th Cir. 2010). We deny in part and dismiss in part the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition for review.

      We lack jurisdiction to review Duenas-Hernandez’s contentions regarding

hardship to his United States citizen daughter, where the evidence is cumulative of

his previously denied application for cancellation of removal. See Fernandez v.

Gonzalez, 439 F.3d 592, 603 (9th Cir. 2006) (court lacks jurisdiction over a motion

to reopen where new evidence is cumulative of a previously considered

discretionary determination). The BIA did not abuse its discretion in denying

Duenas-Hernandez’s motion on the ground that the new evidence of his daughter’s

scoliosis was insufficient to establish prima facie eligibility for cancellation of

removal. See id. (court has jurisdiction to review the agency’s decision where “the

evidence submitted addresses a hardship ground so distinct from that considered

previously as to make the motion to reopen a request for new relief”).

      To the extent Duenas-Hernandez challenges the BIA’s hardship

determination on direct appeal, we lack jurisdiction to consider that challenge,

where this petition is untimely as to that decision. See 8 U.S.C. § 1252(b)(1).

      Finally, we lack jurisdiction to consider Duenas-Hernandez’s unexhausted

ineffective assistance of counsel claim, where he failed to raise the claim in the

order under review. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010)




                                           2                                     18-70906
(“We lack jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  18-70906